Ninth Amendment
Dated as of December 30, 2002
to
Receivables Sale Agreement
Dated as of December 20, 1996

This Amendment (the "Amendment"), dated as of December 30, 2002, is entered into
among IPL Funding Corporation (the "Seller"), Windmill Funding Corporation, a
Delaware corporation ("Windmill"), ABN AMRO Bank N.V., as Windmill's program
letter of credit provider (the "Enhancer"), the Liquidity Provider listed on the
signature page hereof (the "Liquidity Provider") and ABN AMRO Bank N.V., as
agent for Windmill, the Enhancer and the Liquidity Provider (the "Agent").

Reference is hereby made to that certain Receivables Sale Agreement, dated as of
December 20, 1996 (as amended, supplemented or otherwise modified through the
date hereof, the "Sale Agreement"), among the Seller, Windmill, the Enhancer,
the Liquidity Provider and the Agent. Terms used herein and not otherwise
defined herein which are defined in the Sale Agreement or the other Transaction
Documents (as defined in the Sale Agreement) shall have the same meaning herein
as defined therein.

For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto hereby agree as follows:

Section 1

. Subject to the following terms and conditions, including without limitation
the conditions precedent set forth in Section 2, upon execution by the parties
hereto in the space provided for that purpose below, the Sale Agreement shall
be, and it hereby is, amended as follows:



(a) The date "December 30, 2002" appearing in clause (d) of the defined term
"Liquidity Termination Date" appearing in Schedule I of the Sale Agreement is
deleted and replaced with the date "October 29, 2003".

(c) The date "December 30, 2002" appearing in clause (c)(ii) of the defined term
"Termination Date" appearing in Schedule I of the Sale Agreement is deleted and
replaced with the date "October 29, 2003".

Section 2. Section 1 of this Amendment shall become effective only once (i) the
Agent has received, in form and substance satisfactory to the Agent, all
documents and certificates as the Agent may reasonably request, (ii) a $80,000
amendment fee payable to the Agent and (iii) all other matters incident to the
execution hereof are satisfactory to the Agent.

Section 3. The Sale Agreement, as amended and supplemented hereby or as
contemplated herein, and all rights and powers created thereby and thereunder or
under the other Transaction Documents and all other documents executed in
connection therewith, are in all respects ratified and confirmed. From and after
the date hereof, the Sale Agreement shall be amended and supplemented as herein
provided, and, except as so amended and supplemented, the Sale Agreement, each
of the other Transaction Documents and all other documents executed in
connection therewith shall remain in full force and effect.

Section 4. This Amendment may be executed in two or more counterparts, each of
which shall constitute an original but both or all of which, when taken
together, shall constitute but one instrument.

Section 5. This Amendment shall be governed and construed in accordance with the
internal laws of the State of Illinois.

 

In Witness Whereof, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.

ABN AMRO Bank N.V., as the Agent, as the Liquidity Provider and as the Enhancer

By:

Title:

By:

Title:

Windmill Funding Corporation

By:

Title:

IPL Funding Corporation

By:

Title: